Citation Nr: 0615003	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.	Entitlement to service connection for a disability 
manifested by an overactive bladder, including as a residual 
of chronic urinary tract infections.  

3.	Entitlement to service connection for chronic 
epididymitis.  

4.	Entitlement to a rating in excess of 10 percent for a scar 
of the right occipital area.  

5.	Entitlement to a rating in excess of 10 percent for a scar 
behind the left ear.  

6.	Entitlement to a compensable rating for a right 
orchiectomy scar.  

7.	Entitlement to a compensable rating for a left shoulder 
scar.  

8.	Entitlement to a compensable rating for a donor site scar 
on the inner left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to August 
1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In correspondence received from the veteran and his 
representative, it appears that claims regarding an increased 
evaluation for tinnitus and entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities have been raised.  These claims are not 
inextricably intertwined with the current appeal, and they 
are referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).  

The issue of an increased evaluation for a rating in excess 
of 10 percent for a scar of the right occipital area is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.	Degenerative joint disease of the cervical spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event or 
related to a service-connected disease or injury.  

2.	Neither prostatitis nor a chronic urinary tract infection 
were evident during service or until many years thereafter 
and an overactive bladder is not shown to have been caused by 
any in-service event.

3.	Chronic epididymitis is not currently demonstrated.  

4.	A scar behind the left ear measures 3.5 cm by .2 cm and is 
occasionally itchy and tender, with elevation.   

5.	An orchiectomy scar is non-adherent, non-tender, non-
ulcerative and does not interfere with the function.  

6.	A scar of the left shoulder is non-adherent, non-tender, 
non-ulcerative and does not interfere with the function of 
the shoulder.  

7.	A scar on the inner left arm is non-adherent, non-tender, 
non-ulcerative and does not interfere with the function of 
the arm.  


CONCLUSIONS OF LAW

1.	Degenerative joint disease of the cervical spine was 
neither incurred in nor aggravated by service, may not be 
presumed to have been incurred therein, nor related to a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).  

2.	A disability manifested by an overactive bladder, 
including as a residual of chronic urinary tract infections, 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.	Chronic epididymitis was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.	The criteria for a rating in excess of 10 percent for a 
scar behind the left ear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).  

5.	The criteria for a compensable rating for a scar of the 
left shoulder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  

6.	The criteria for a compensable rating for a scar of the 
left inner arm have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Similarly, 
any question regarding the effective date of any award of 
increased evaluation is rendered moot by a denial of the 
claim or will be addressed by the RO as part of the 
controlling regulations governing the payment of monetary 
benefits.  

Claims for Service Connection

The veteran has claimed service connection for degenerative 
joint disease of the cervical spine, a disability manifested 
by frequent urination, and epididymitis.  The Board has 
reviewed the entire evidence of record, including service 
medical, VA and private treatment records that have been 
submitted.  For reasons that will be explained, the 
preponderance of the evidence does not support a grant of 
service connection for these disabilities.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease (arthritis), 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
can also be granted where a service connected disorder 
aggravates a non-service-connected disorder, to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the veteran's claim for service connection for 
degenerative joint disease of the cervical spine, it is noted 
that service medical records do not show any complaint or 
manifestation of cervical spine pain.  As has been pointed 
out by the veteran, these records do show that the veteran 
was treated for low back pain on several occasions while on 
active duty, including after a fall in 1987 and following a 
motor vehicle accident in July 1988.  Statements of fellow 
servicemen have been submitted, showing that the veteran fell 
and sustained a spine injury while he was on active duty; 
however it is important to note that the medical records show 
only complaints of low back pain, a disability for which 
service connection has already been established.  It was 
noted that the veteran was wearing a cervical collar upon 
admission to the emergency room following his motor vehicle 
accident in July 1988, but X-ray studies at that time, showed 
the cervical spine to be normal, with the only abnormality 
being scoliosis of the thoracic spine.  This is a spinal 
segment that is separate and distinct from the cervical spine 
and not currently at issue before the Board.  Review of the 
medical evidence of treatment subsequent to service shows 
that a chronic cervical spine disorder, shown as moderate 
degeneration of the intervertebral disc space, is first shown 
of record on MRI examination performed at a private facility 
in May 2002.  There is no opinion of record indicating that 
the cervical spine disorder is related to service or to a 
service connected disease or injury.  

In order to ascertain whether the veteran's cervical spine 
disorder may be related to service or to the veteran's 
service connected lumbosacral pathology, examinations were 
conducted by VA in April 2003 and January 2004.  In April 
2003, the examiner rendered an opinion that, while the 
veteran had a diagnosis of degenerative joint disease of the 
cervical spine, it was less likely than not that it was 
connected with the veteran's service connected back problems.  
In January 2004, the examiner, after completely reviewing the 
veteran's past medical history, rendered an opinion that 
there was no evidence that the degenerative arthritis was the 
result of anything that occurred while the veteran was in 
service.  It is noted that there is service connection in 
effect for traumatic arthritis of the lumbar spine.

The veteran's cervical spine arthritis was not manifested 
while he was on active duty or within one year thereafter.  
There is no medical opinion of record that links the 
development of the arthritis with service or with a service 
connected disability, including the veteran's lumbar spine 
disease.  Under these circumstances, service connection must 
be denied.  

The veteran is claiming service connection for frequent 
urination that he asserts is due to chronic residuals of 
urinary tract infections.  Review of the service medical 
records shows that, while he did have acute urinary tract 
infections while on active duty, there is no indication in 
the records that he had continuing manifestations of frequent 
urinations throughout service.  On examination for retirement 
from service, no symptoms of chronic frequent urination were 
described.  The veteran's prostate was not shown to be 
enlarged.  On examination by VA in February 2000, the veteran 
did not have complaints of frequent urination and the only 
pertinent finding was that he was missing his right testicle, 
a disability for which service connection has been 
established.  

Medical records of treatment from a private physician, dated 
in July 2001, show that the veteran was evaluated for 
symptoms of frequent urination.  At that time, the 
assessments were of benign prostatic hypertrophy, prostatitis 
or epididymitis.  

An examination was conducted by VA in April 2003.  At that 
time, the veteran stated that he had had frequent urinary 
tract infections since 1975 and had urinary frequency 10 to 
12 times per day and five to six times per night.  He stated 
that sometimes he had hesitancy in urination and was told 
that he had an overactive bladder.  He took no medications, 
but had some urinary incontinence, using a pad up to three 
times per day.  His history of right orchiectomy during 
service was reviewed and it was noted that he had complaints 
of epididymal discomfort three times per year.  On 
examination, rectal and genital examination was normal, 
except for the absence of one testis.  The pertinent 
diagnoses were that the veteran more likely than not had an 
overactive urinary bladder, but there were no abnormal 
findings; and no abnormal findings regarding any epididymis 
condition.  

An examination was conducted by VA in January 2004.  At that 
time, the veteran again complained of an overactive bladder.  
The examiner commented that he was unable to determine the 
etiology the overactive bladder and that consultation with an 
urologist might shed some light on the problem.  The veteran 
did not wish to have further examinations by VA; however, so 
that this was never accomplished.  

Regarding the veteran's claim for service connection for 
chronic epididymitis, it is noted that the most recent 
examinations of record do not demonstrate this disorder.  
While the veteran did have some complaints involving the 
epididymis during service, these were not noted to be chronic 
at that time and there is no medical opinion that relates any 
current disorder to those complaints.  Under these 
circumstances, service connection must be denied.  It is also 
noted that he is service connected for a right orchiectomy.  
The overactive bladder is not shown related to this 
pathology.

The veteran has manifested an overreactive bladder disorder, 
but examiners have failed to determine the etiology of this 
disability.  The veteran's private physician indicated that 
it could possibly be due to benign prostatic hypertrophy, 
prostatitis or epididymitis, but these disabilities have not 
been clinically confirmed in the record.  While additional 
examination was recommended by the VA physician who most 
recently evaluated the veteran, the veteran, in 
correspondence received in February 2004, indicates that he 
wished no further physical examinations, believing that the 
evidence of record is sufficient to establish service 
connection.  The evidence does not establish a basis for 
entitlement to service connection for an overactive bladder 
as this disorder was not demonstrated while the veteran was 
on active duty and has not been shown to be related to any 
inservice event, including chronic urinary tract infections 
for which the veteran was treated during service.  As such, 
service connection must be denied.  

Increased Ratings

The veteran is seeking increased evaluation for each of 
several scars, including a scar on the right occipital area 
(being remanded), behind the left ear, on the left shoulder 
and on the inside of the left upper arm, near the biceps.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Disfigurement of the head, face, or neck:
With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent 
evaluation is warranted; with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement. a 50 percent 
evaluation is warranted; With visible or palpable tissue loss 
and either gross  distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement. A 30 percent 
evaluation is warranted; with one characteristic of 
disfigurement, a 10 percent evaluation is warranted.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  
38 C.F.R. § 4.118, Code 7800.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 
sq.cm.).warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. 
cm.).warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. 
cm.).warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.).warrants 
a 10 percent evaluation

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7801

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable. warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination. 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

The above ratings for skin disorders and scarring became 
effective as of August 30, 2002.  Prior to that date rating 
schedule criteria provided that disfiguring scars of the 
head, face, or neck were rated 0 percent disabling where 
slight, 10 percent disabling where moderate and disfiguring, 
and 30 percent if severe.  Code 7800 (2001).

Also, there were provisions that superficial scars were rated 
10 percent disabling where poorly nourished with repeated 
ulceration, where tender and painful on objective 
demonstration, or where there was compensable limitation of 
function of the part affected.  Codes 7803, 7804, 7805.  In 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

In view of the fact that the appeal was started prior to 
August 2002, both criteria are for application, but neither 
provides a basis for a higher rating as set forth below.

An examination was conducted by VA in February 2000.  At that 
time, evaluation of the scars showed no scaring on the face, 
but one on the neck posterior to the left ear.  The veteran 
complained that this itched and was painful to touch.  On 
examination, there was no tenderness to palpation and no 
swelling or other deformities.  The pertinent diagnosis was 
symptomatic scar behind the left ear.  

An examination was conducted by VA in April 2003.  At that 
time examination showed a scar behind the left ear, measuring 
5 cm by 1/4 cm.  There was a scar on the left upper arm 
measuring 5 cm by 1/2 cm and a scrotum scar measuring 5 cm by 
1/8 cm.  All scars were level, with no tenderness, no 
disfigurement, no ulceration and no keloid formation.  

An examination was conducted by VA in January 2004.  At that 
time, examination of the skin showed a scar behind the right 
ear that measured 3.5 cm by .2 cm.  There was a scar on the 
left biceps measuring 5 cm by 1 cm and a scar on the left 
shoulder measuring 2cm by 5 cm.  The scars were slightly 
elevated.  There was no tenderness, disfigurement, 
ulceration, adherence, or tissue loss.  There was some keloid 
formation on the left arm, but this did not exceed 6 sq. in.  
There was some hyperpigmentation on the left arm, which did 
not exceed 6 sq. in.  there did not appear to be any 
limitation of motion.  Color photographs accompanied the 
examination report.  No limitation of function has been 
described as being due to these scars.

The scar behind the veteran's left ear is rated as 10 percent 
disabling.  There is no evidence that he has any symptoms 
associated with this scar that would meet the criteria for a 
higher evaluation under the criteria that have been set forth 
above.  Specifically, there are not three or more 
characteristics of disfigurement and the area of the scar 
does not approach 6 square inches.  Under these 
circumstances, an increased evaluation for this scar is not 
warranted.  Under the old criteria there is no evidence of 
disfigurement noted from this scar.

The scars on the veteran's left shoulder, scrotum, and inner 
arm are not shown to be tender or painful, to interfere with 
the motion of the arm or shoulder, or to repeatedly ulcerate.  
There is no adherence to the underlying tissue or tissue 
loss.  None of the criteria upon which a compensable rating 
may be based have been demonstrated.  Therefore, an increased 
rating is not warranted under the old or the new criteria.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.  

Service connection for a disability manifested by an 
overactive bladder, including as a residual of chronic 
urinary tract infections, is denied.  

Service connection for chronic epididymitis is denied.  

A rating in excess of 10 percent for a scar behind the left 
ear is denied.  

A compensable rating for a right orchiectomy scar is denied.  

A compensable rating for a left shoulder scar is denied.  

A compensable rating for a donor site scar on the inner left 
arm is denied.  


REMAND

The veteran is seeking a rating in excess of 10 percent for a 
scar of the right occipital area.  It is noted that this scar 
has not been recently evaluated by VA for compensation 
purposes.  While photographs of most of the veteran's other 
scars have been provided, no photograph of this scar, which 
might be considered to be the most disabling, have been 
produced.  

Furthermore, any appropriate notice needed under Dingess, 
supra, or other legal precedent can be corrected as to this 
issue at this time.

Under these circumstances, the case is remanded for the 
following:

1.  The RO should provide any notice 
necessary as to this issue as required by 
Dingess, supra.

2.  The RO should arrange for a special 
examination of the scar of the veteran's 
occipital area.  All indicated studies, 
including color photographs, should be 
conducted.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


